              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL GENE TERRELONGE,
       Petitioner,                             NO. 3:17-CV-2356

             v.                                (JUDGE CAPUTO)
 WARDEN L.J. ODDO,
       Respondent.
                                     ORDER
      NOW, this 24th day of October, 2019, IT IS HEREBY ORDERED that the
Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1) is DENIED.
The Clerk of Court is directed to mark the case as CLOSED.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
